           Case 1:20-cv-02696-LLS Document 4 Filed 04/14/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RANDY E. SWINSON,
                                Petitioner,
                                                            20-CV-2696 (LLS)
                    -against-
                                                            ORDER OF DISMISSAL
WARDEN SUARES,
                                Respondent.

LOUIS L. STANTON, United States District Judge:

        Petitioner Randy E. Swinson, currently detained in the Manhattan Detention Complex,

brings this pro se petition for a writ of habeas corpus, under 28 U.S.C. § 2254, challenging his

April 25, 2013 conviction in the New York State Supreme Court, New York County. By order

dated April 2, 2020, the Court granted Petitioner’s request to proceed in forma pauperis (IFP).

The Court denies the petition for the reasons set forth below.

                                    STANDARD OF REVIEW

        The Court may entertain a petition for a writ of habeas corpus on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Under

Rule 4 of the Rules Governing § 2254 Cases, the Court has the authority to review and dismiss a

§ 2254 petition without ordering a responsive pleading from the state, “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” Rules Governing § 2254 Cases, Rule 4; see Acosta v. Nunez, 221 F.3d 117, 123

(2d Cir. 2000). The Court is obliged, however, to construe pro se pleadings liberally and interpret

them “to raise the strongest arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original); see Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001). Nevertheless, a pro se
             Case 1:20-cv-02696-LLS Document 4 Filed 04/14/20 Page 2 of 3



litigant is not exempt “from compliance with relevant rules of procedural and substantive law.”

Triestman, 470 F.3d at 477 (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

                                          BACKGROUND

        A review of the records of the New York City Department of Correction reveals that

Petitioner is currently detained as a result of his June 2, 2019 arrest for one count of criminal

contempt in the first degree and two counts of aggravated family offense. See http://a073-ils-

web.nyc.gov/inmatelookup/pages/common/find.jsf. Petitioner is currently being held on $25,002

bail or $45,002 bond, and his next court date is May 7, 2020. Id. The New York State Division of

Parole has issued several warrants. Id.

        Petitioner brings this petition, seeking to challenge his April 25, 2013 conviction for

robbery in the second degree, criminal mischief, and assault in the third degree. He was

sentenced to “6 years + 5 yrs post, 2 to 4 years, 1 year concurrent.” (ECF No. 2 at 1.) 1 Petitioner

seeks “Reversal and Dismissal of counts Robbery 2nd, Criminal Mischief 3rd and this Petitioner

be released.” (Id. at 15.)

                                            DISCUSSION

        The United States district courts have jurisdiction to entertain petitions for habeas corpus

relief only from persons who are “in custody in violation of the Constitution or laws or treaties of

the United States.” 28 U.S.C. § 2241(c)(3); 28 U.S.C. § 2254(a). The United States Supreme

Court has interpreted these provisions as “requiring that the habeas petitioner be ‘in custody’

under the conviction or sentence under attack at the time his petition is filed.” Maleng v. Cook,

490 U.S. 488, 490-91 (1989); see also Nowakowski v. New York, 835 F.3d 210, 215 (2d Cir.




        1
            Page numbers refer to those generated by the Court’s electronic filing system.


                                                   2
            Case 1:20-cv-02696-LLS Document 4 Filed 04/14/20 Page 3 of 3



2016) (“In order for a federal court to have jurisdiction over a habeas petition, the petitioner

must be ‘in custody pursuant to the judgment of a State court’ at the time that petition is filed.”).

         Petitioner brings this petition to challenge his April 25, 2013 conviction, but he is

currently being held on bail as a result of his arrest on June 2, 2019. Because Petitioner is not in

custody pursuant to the judgment he seeks to challenge, the Court has no jurisdiction over this

matter and must therefore deny the petition.

                                           CONCLUSION

         The petition for a writ of habeas corpus, filed under 28 U.S.C. § 2254, is denied. Because

the petition makes no substantial showing of a denial of a constitutional right, a certificate of

appealability will not issue. See 28 U.S.C. § 2253.

         Chambers will mail a copy of this order to Petitioner and note service on the docket.

SO ORDERED.

Dated:     April 14, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   3
